Exhibit 10.2
 
EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of September 18, 2012, is
made by and between Vanity Events Holding, Inc., a Delaware corporation
(“Company”), and IBC Funds, LLC (“Holder”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, securities of the Company as more
fully described in this Agreement.


WHEREAS, on August 7, 2012, the Holder purchased a promissory note, dated
January 28, 2011, in the aggregate principal amount of $10,000 and on August 1,
2012 a promissory note, dated March 23, 2011, in the aggregate principal amount
of $11,500 (collectively, the “Notes”) from the holders in accordance with the
terms of those certain Assignment Agreements, dated August 1, 2012 (the
“Assignment Agreements”);


WHEREAS, Company and Holder wish to exchange the Notes for a Convertible
Promissory Note (as defined below), of the Company;


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:


1.             Terms of the Exchange. The Company and Holder hereby agree that
as of September 18, 2012, the outstanding principal balance (including all
interest due and payable) of the Notes is equal to $21,500. The Company and
Holder further agree that the Holder will exchange the Notes and will relinquish
any and all other rights he may have under the Notes in exchange for  a
convertible promissory note, due September 18, 2013, in the aggregate principal
amount of $21,500 convertible into shares of the Company’s common stock at a
ninety percent (90%) discount of the average closing bid price of the Company’s
common stock during the five (5) trading days immediately preceding the
conversion date, provided, however, that in no event shall the Conversion Price
be an amount that is lower than $0.001, substantially in the form annexed hereto
as Appendix A (the “New Note”).


2.            Closing. Upon satisfaction of the conditions set forth herein, a
closing shall occur at the principal offices of the Company, or such other
location as the parties shall mutually agree. At closing, Holder shall deliver
its Notes to the Company and the Company shall deliver to such Holder the New
Note in the name and amount as indicated on Schedule A annexed hereto.  Upon
closing, any and all obligations of the Company to Holder under the Notes shall
be fully satisfied, the Notes shall be terminated and marked "paid in full", and
Holder will have no remaining rights, powers, privileges, remedies or interests
under the Notes.
 
3.            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.




 
1

--------------------------------------------------------------------------------

 
 
4.             Representations and Warranties of the Holder. The Holder
represents and warrants as of the date hereof and as of the closing to the
Company as follows:


a.           Authorization; Enforcement. The Holder has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Holder and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Holder and no further action is required by the Holder.  This Agreement has been
(or upon delivery will have been) duly executed by the Holder and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Holder enforceable against the Holder in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
b.           Tax Advisors. Such Holder has reviewed with its own tax advisors
the U.S. federal, state, local and foreign tax consequences of this investment
and the transactions contemplated by this Agreement. With respect to such
matters, such Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.


5.            Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Holder:


a.           Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
of the Company or the Company’s stockholders in connection therewith.  This
Agreement has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


6.   Release by the Holder.  In consideration of the foregoing, Holder releases
and discharges Company, Company’s officers, directors, principals, control
persons, past and present employees, insurers, successors, and assigns (“Company
Parties”) from all actions, cause of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, which against Company Parties ever had, now have or hereafter can, shall
or may, have for, upon, or by reason of any matter, cause or thing whatsoever,
whether or not known or unknown, arising under the Notes. 
 
 
 
2

--------------------------------------------------------------------------------

 
 
7. Miscellaneous
 
a. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
 
b. Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
c. Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
d. Counterparts/Execution.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
e. Notices.  Any notice or communication permitted or required hereunder shall
be in writing and shall be deemed sufficiently given if hand-delivered or sent
(i) postage prepaid by registered mail, return receipt requested, or (ii) by
facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.
 

  If to the Company, to:  Vanity Events Holding, Inc.       1111 Kane Concourse,
Suite 304       Bay Harbor Islands, FL  33154       Attention:  CEO            
If to Holder, to:   IBC Funds, LLC       5348 Vegas Drive Suite 333       Las
Vegas, NV 89108       Attention: Samuel Oshana  

 




 
3

--------------------------------------------------------------------------------

 
                                                                                   
f. Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith.
 
g. Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance.  Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
 
h. Headings.  The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 


(Signature Pages Follow)


 
 

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 

VANITY EVENTS HOLDING, INC.                  
By: /s/Lloyd Lapidus
   
 
 
Name: Lloyd Lapidus
   
 
 
Title:  Interim CEO
   
 
                      HOLDER                   IBC FUNDS LLC                  
By: /s/Samuel Oshana         Name: Samuel Oshana         Title: Managing Member
                  Address: 5348 Vegas Drive, Suite 333         Las Vegas, NV
89108        

 

 
 
5

--------------------------------------------------------------------------------

 


  SCHEDULE A


 
 
 
 
 
 
Name and Address
of Holder
 
 
 
 
 
Principal Amount of Outstanding on Notes
 
 
 
 
Principal Amount of New Note to be issued
IBC Funds LLC
5348 Vegas Drive, Suite 333
Las Vegas, NV 89108
$21,500
$21,500




 
 
 
6